Citation Nr: 1814295	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-29 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic sleep disorder, including due to Gulf War undiagnosed illness, and as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989, from April 1990 to August 1990, and from December 1990 to May 1991.

The issue of service connection for a chronic sleep disorder comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony on this issue at a hearing before the Board in May 2016.  A transcript of the hearing testimony is in the claims file.

In August 2016, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2016, the Board also remanded the issue of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for acne of the face, head, and neck in order for a Statement of the Case (SOC) to be issued pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  An SOC was promulgated in January 2018 regarding this issue as well as the issue of entitlement to an effective date earlier than November 8, 2010 for the grant of service connection for folliculitis of the upper back.  However, as the Veteran has not perfected his appeal regarding these issues nor has the RO certified them to the Board, they are not currently before the Board.


FINDING OF FACT

A chronic sleep disorder diagnosed as obstructive sleep apnea was not manifest during active service and, the preponderance of the evidence fails to establish a chronic sleep disorder diagnosed as obstructive sleep apnea as a result of service, an undiagnosed illness or medically unexplained chronic multisymptom illness, or a service-connected disability.

CONCLUSION OF LAW

A chronic sleep disorder diagnosed as obstructive sleep apnea was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was Remanded in August 2016, in pertinent part, for the purpose of securing updated VA treatment records, affording the Veteran a VA examination, and obtaining a medical opinion with respect to that examination.  VA treatment records have been obtained and a VA examination was conducted in October 2016 with a corresponding report.  The Board finds that there was substantial compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)).

Since the 2016 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In January 2018, the Veteran's representative filed Form 646 and listed the issues on appeal to be service connection for dermatitis or eczema and service connection for sleep apnea syndrome.  The representative stated that the Veteran intended to present additional medical evidence and/or an independent medical opinion to include a nexus to service.  No additional evidence.  There was also no request for extension to submit additional evidence.  That said, as for the issue of service connection for dermatitis or eczema, the Veteran has been granted service connection for skin disorders to include acne of the face, head, and neck and folliculitis of the upper right back.  See September 2013 rating decision.  He has been assigned compensable ratings for both disorders under Diagnostic Codes 8878-7806.  Diagnostic Code 7806 is the code for dermatitis or eczema.  If the Veteran wishes to file any new claims, current VA regulations require that all claims filed on or after March 24, 2015 be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 38 C.F.R § 3.155 (d) (2016); 79 Fed. Reg. 57660 (Sept. 25, 2014).

Service Connection

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b). 

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998). "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran contends that he has a sleep disorder due to service in the Persian Gulf.  See November 2010 claim.  His DD 214 shows that he served in Southwest Asia from January 1991 to April 1991. In statements and testimony, the Veteran also states that his sleep disorder is secondary to his service-connected acne as when he is sleeping the bumps on his upper back and neck make painful contact with his bed and pillow causing him to wake up.  He is service connected for acne of the face, head, and neck and folliculitis of the upper right back.

Service treatment records do not document complaints, findings or treatment for a chronic sleep disorder to include sleep apnea.  

Post-service medical records show that the Veteran has been diagnosed with obstructive sleep apnea.  See, e.g., January 2011 private polysomnogram and January 2017 VA treatment record documenting obstructive sleep apnea and use of CPAP while noting that the January 2017 sleep study was normal.  

On VA Gulf War examination in July 2013, which was signed in August 2013, the Veteran reported that he was experiencing difficulty sleep since service in Desert Storm and his wife stated that he has been snoring heavily for the past 10 years.  A sleep study in January 2011 shows sleep apnea.  The examiner opined that it is less likely than not that the Veteran's sleep apnea is related to his Gulf War service as there is no documentation in the service treatment records of sleep apnea.  As obstructive sleep apnea is a well-documented diagnosed illness it is therefore not a symptom of an undiagnosed illness and also does not represent a diagnosed medically unexplained chronic multisystem illness.  The examiner explained that it is a diagnosed illness that is caused by the mechanical blockage of the airway during sleep by excess tissue of the pharynx; which is well documented in the current medical literature.  The examiner stated that a careful review of the current medical literature shows no objective professional medical studies that demonstrate a distinct link between Gulf War service and the development of obstructive sleep apnea.  

On VA examination in October 2016, the examiner opined that sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  He also opined that sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected acne and folliculitis nor was the disorder at least as likely as not aggravated beyond its natural progression.  

In providing rationales for the above opinions, the examiner stated that the Veteran's weight during service ranged from 139 pounds to 157 pounds and was 197 pounds the date of his sleep study in January 2011, when he was diagnosed with sleep apnea and snoring.  During service the Veteran specifically denied frequent trouble sleeping in August 1987 and May 1989.  The examiner acknowledged that the Veteran contended that his sleep disorder is secondary to his service-connected acne and folliculitis of the head, neck, and back because "when he is sleeping the bumps on his back and neck make painful contact with his bed and pillow, causing him to wake up."  He further found it significant that service treatment records do not reflect signs and symptoms of sleep apnea during the Veteran's active service and there was no diagnosis or objective evidence of sleep apnea until 2011, which is 20 years after the Veteran's separation.  

The October 2016 VA examiner stated that he concurred completely with the findings of the August 2013 VA examiner who opined that it is less likely than not that the Veteran's current obstructive sleep apnea is related to his Gulf War service as there was no documentation in the service treatment records that the Veteran ever reported being treated for sleep apnea or symptoms of sleep apnea.  Further, the October 2016 VA examiner pointed out that as the August 2013 examiner explained, obstructive sleep apnea is a well-documented diagnosed illness and thus it is not a symptom of an undiagnosed illness nor does it represent a diagnosed medically unexplained chronic multisystem illness.  

The October 2016 examiner further explained that there are also no reputable studies within the medical literature linking acne or folliculitis as a cause of sleep apnea.  The examiner pointed out that painful bumps on the skin from acne or folliculitis, would also be likely to cause insomnia or sleep latency, which the Veteran did not demonstrate during his measured overnight sleep study.  He further noted that the Veteran's sleep study in 2011 indicated that 10 percent weight loss is associated with a 25 percent reduction in the severity of sleep apnea, which in the Veteran's case would mean that if he reduced his 2011 weight of 197 pounds to a level that was only 10 percent above his weight during service, he more likely than not would no longer meet the criteria for sleep apnea.  

The examiner stated that the Veteran's weight is a likely contribution to the development of his sleep apnea as it is a proven and measurable variable. However, the examiner noted that the pain from acne and folliculitis causing him to wake up is a scientifically unproven and unquantifiable consideration with no causal link to the development of sleep apnea.  The examiner also pointed out that the Veteran's medical history shows that the CPAP machine treats or reverses his sleep apnea but has not impact or bearing on any sleep disturbance that might come from painful bumps on his face, neck or back from acne or folliculitis awakening him.  He was of the opinion that "(t)he fact that his daytime somnolence resolves or improves remarkably with the use of CPAP argues for the cause of the nocturnal awakenings to be primarily from the sleep apnea (which is treated and overcome with the use of CPAP) rather than from the discomfort related to skin lesions."  

In recapitulating his opinions, the October 2016 VA examiner concluded that the Veteran's sleep disorder, diagnosed as sleep apnea did not have its onset during service as the Veteran was diagnosed with the disorder 20 years after separation from service and service treatment records do not document signs, symptoms or a diagnosis of sleep apnea.  Further, additional risk factors were likely to develop during the intervening years, to include advanced age and increasing obesity, and the fact that no treating provider had suspicion sufficient to warrant the ordering of a diagnostic sleep study all point to the likelihood that it is less likely than not that the Veteran had the onset of sleep apnea during service.  Similarly, the October 2016 examiner concluded that the Veteran' sleep disorder/sleep apnea was not etiologically related to service as there is no cause and effect relationship between the Veteran's active service and his diagnosis of sleep apnea as there was no evidence of sleep apnea during active service and the diagnosis was a full 20 years later.  

The October 2016 VA examiner also concluded that the sleep disorder/sleep apnea was not caused by the service-connected acne of the face, head, and neck and folliculitis of the upper back as the medical literature does not reference a causal relationship between the acne condition and the presence of or the development of sleep apnea.  The "painful bumps on the back" might awaken an individual from sleep or promote a change in bed posture, but would not induce apnea, an obstructive pattern of breathing or a pause or cessation of breathing.  Thus while painful bumps might cause insomnia, restlessness, or a change in sleep posture, they would not cause sleep apnea.  Lastly, the October 2016 VA examiner concluded that the Veteran's sleep disorder/sleep apnea was not aggravated or worsened by the service-connected acne of the face, head, and neck and folliculitis of the upper back as there is no credible medical evidence within the published medical literature that acne or other skin conditions aggravate or worsen sleep disorders including sleep apnea.  The examiner reiterated that there was no rationale that would permit considering the Veteran's sleep apnea as a manifestation of a Gulf War syndrome or as part of any multi-system disease or an undiagnosed or undifferentiated syndrome as it is a distinct disease process or condition that is not linked to multi-system disease.  

The Board finds the October 2016 VA opinion to be significantly probative as the examiner carefully reviewed the Veteran's longitudinal medical history and considered the nature of his current sleep disorder.  His opinion was thorough and based on medical principles applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  It is uncontroverted by the other competent evidence of record.  

As the Veteran's chronic sleep disorder has been attributed to sleep apnea, a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98; Stankevich, 19 Vet. App. at 472; Gutierrez, 19 Vet. App. at 10.  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  As to matters pertaining to the diagnosis, causation, and aggravation of his sleep disorder diagnosed as obstructive sleep apnea, this a medical issue that requires scientific, technical, or other specialized knowledge.  Id.  Thus, he is not competent to provide these types of opinions.  

Furthermore, the Veteran's assertions are outweighed by the highly probative October 2016 VA opinion discussed above.  This opinion is significantly probative as it reflected the VA examiner's specialized knowledge, training, and experience as to matters regarding causation and aggravation of the Veteran's sleep apnea.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  To the extent the Veteran asserts that his sleep apnea is due to service or secondary to a service-connected disability, the onset, etiology, and aggravation of such disability are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  In this regard, a medical professional has greater skill.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  As the Board rejects the Veteran's lay opinions as competent evidence to establish service connection for a sleep disorder diagnosed as sleep apnea on a direct and secondary basis, the decision as to whether the Veteran's statements on these matters are credible are not reached.

In support of his claim, the Veteran in March 2009 submitted an article dated in November 1996 from the New York Times that shows 1991 Persian Gulf War veterans are more likely to suffer from serious health problems to include sleep disturbance.  The United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the article submitted by the Veteran as it was written to explain general medical principles, and not opinions regarding the specific facts in this case.

The Veteran's sleep apnea is not included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), therefore consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Therefore, the preponderance of the evidence is against the claim of service connection for a chronic sleep disorder diagnosed as obstructive sleep apnea, to include as secondary to a service-connected disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a chronic sleep disorder diagnosed as obstructive sleep apnea, including due to Gulf War undiagnosed illness, and as secondary to a service-connected disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


